Firefox            Case 2:21-mj-00271-DUTY Document 4 Filed  01/19/21
                                                         http://           Page
                                                                156.131.20.221    1 of 5 Page ID #:17
                                                                              /cacd/CrimIntakeCal.NSF/1222c8c990b 1f46...



                                                               UNITED STATES DISTRICT COURT
                                                              CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                 ~ Western Division
                                                                        Plaintiff, ~
                                           vs.                                     ~ Case Number: 2:21-MJ-00271                  Out of District Affidavit
                                                                                   ~ Initial App. Date: 01/19/2021               Custody_
         Simone Melissa Gold                                                       i Initial App. Time: 1:00 PM




                                                                      Defendant. ~ Date Filed: Ol/19/2021
                                                                                 ~ Violation: 18:1752
                                                                                 ~ CourtSmart/ Reporter:              l u,~~PD

               PROCEEDINGS HELD BEFORE UNITED STATES                                                    CALENDAR/PROCEEDINGS SHEET
                  MAGISTRATE JUDGE: John E. McDermott                                                    LOCAL/OUT-OF-DISTRICT CASE



            PRESENT:                    Lorenzo, ShaRon                                                                                  None
                                                                          leee.~ ~~ Ama.~~,~1
                                           Deputy Clerk                             Assistant U.S. Atto ey                        Interpreter/Language
                    O    ITIAL    APPEARANCE       NOT    HELD   -CONTINUED
                      Defendant informed of charge d right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                       D preliminary hearing OR ~emoval hearing /Rule 20.
                      Defendant states true name ~ is as charged O is
                    O Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are directed to
                      file all future documents reflecting the true name as stated on the record.
                      Defendant advised of consequences of false statement in financial affidavit. O Financial Affidavit ordered SEALED.
                   G Attorney: Robert Bernstein, Panel J~ Appointed D Prev. Appointed ~ Poss. Contribution (see separate order)
                       D Special appearance by:
                   O Government's request for detention is: D GRANTED D DENIED D WITHDRAWN C7 CONTINUED
                   D Defendant is ordered: D Permanently Detained O Temporarily Detained (see sepazate order).
                   1~BAIL FIXED AT $ IS. D(~D '—'                             (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                   O Government moves to          SEAL Complaint/IndictmentlInformation/Entire Case: fJ GRANTED O DENIED
                   D Preliminary Hearing waived.
                   D Class B Misdemeanor [7 Defendant is advised of maximum penalties
                   O This case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for the
                      setting of all further proceedings.
                   O PO/PSA WARRANT O Counsel are directed to contact the clerk for
                      District Judge                                                             for the setting of further proceedings.
                   CJ Preliminary Hearing set for                                    at 4:30 PM
                   D PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                   C7 Government's motion to dismiss case/defendant                                                only: O GRANTED O DENIED
                   O Defendant's motion to dismiss for lack of probable cause: D GRANTED D DENIED
                   ~l'Defendant executed Waiver of Rights.. Process received.
                      Court ORDERS defendant Held to Answer to                                    District of ~'0 ~UXrlb~ a
                          Bond to transfer, if bail is posted. Defendant to report on or before !~ 2Z~2021
                       C] Warrant ofremoval and final commitment to issue. Date issued: ---r--                           By CRD:
                       D Warrant ofremoval and final commitment are ordered stayed until
                   D Case continued to (Date)                                          (Time)                                   AM / PM
                      Type of Hearing:                                   Before Judge                                         /Duty Magistrate Judge.
                      Proceedings will be held in the D Duty Courtroom                                L7 Judge's Courtroom
                      Defendant committed to the custody ofthe U.S. Marshal D Summons: Defendant ordered to report to USM for processing.
                   O Abstract of Court Proceeding (CR-53)issued. Copy forwarded to USM.
                   Cl~tbstract of Order to Return Defendan~to Court on Next Court Day (M-20)issued. Original forwarded to USM.

                      Other: / 2/ 2~         'M                     I'D~/1   a        d~~hSCi Ca~SC:~,
                                    PSA [7 USPO                                  ~l FINANCIAL          ~1 READY                  s/
                                                                                                           Deputy Clerk Initials  ~~
                                                                                                                             :
                                                                                                                             ~

               M-5(10/13)                              CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                        Page 1 of 1




1 of 1                                                                                                                                              1/19/2021, 10:54 AM
             Case 2:21-mj-00271-DUTY Document 4 Filed 01/19/21 Page 2 of 5 Page ID #:18



                                                                     ICT OF CALIFORNIA
                   UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTR
                                                                                                                                     Case No. 21MJ0271
Case Namc United States of America v. SIIVIONE MELISSA GOLD
                                       Q Defendant ~ Material Witness

Violation of Tide and Section:l8 USC 1752{~)
                                        ]
                                        [ Summons                          []Out of District ~ l7NDER SEAL                        ❑Modified Date:

                  ~ /~y~Q.
          J~~}(~~~f
     j~"~~~
     '                               '`
                                    ~~             {µM~~y,.
                                                         ~      "~~...,~      p~Q ~y~y/ ..
                                                                                        ~-       '}p                        Lp~ !
                                                                                                                                                  ~'.;2~,`                      it
                                                                                                                                                                                     C

                                                                              js`vT "a~1tF~~~:  }r,{• ~4  ~R~~~          ~rK̀~~~a '~'~Id ..4.
                                                                                                                                         Ii.
                                                                                                                                              .       .. ... ....e . . .     .... 1.. i41       ~;.rY.
                                                                                                                                                                                             h ..
                                                                                                                                                                                            ...
                    w'~77        ~`~~F'.=~                                                   .n ..,r... ~   r~,~. . ....   ~ ..
..'
  :.  t7s+;ri                _    ~~ ai')l   J.i ..~"'                 . ~'u.
                                                              ... 4'~SRL
  :.

1,           erso            ecogiuzance , ignature             ny             (c).Q Affidavit ofSurety With Justification                         Release No.
                                                                                     (Form CR-s) Signed by:                                           X79
2.[]Unseaued Appearance Bond
                                                                                                                                                         Release to Pretr3ral OAiLY
                                                                                                                                                       ~ IWease to Probatloa ONLY
3- ~ ApPear2nce Bond
      $ 15.000.00 (dft)                                                                                                                                Q Porthwith Release
  (a~.❑Cash DepOslt(Amountor %)(Form CR-7~                                                   [~ With Full Deeding of Property:

   (b).Q Affidavit ofSurety Without
         Justification (Fo►m cR~) Signed by:                                                                                                                   All Conditions ofBond
                                                                                                                                                                (     t ClearingWarrants
                                                                                                                                                                Con ttion) Must be Met
                                                                                                                                                                and Posted by:



                                                                                                                                                               Third-Party Custody
                                                                                                                                                               Affidavit (Form CR-3I}
                                                                              4.Q Collateral Bond in the Amount of (Cush
                                                                                  or Negotiable Securities):
                                                                                      $                                                                  Q■ Bail Fixed by Court:
                                                                                                                                                                    ~ / 510
                                                                              5.~ Corporate Surety Bond in the Amount o~                                 ~M
                                                                                   $                                                                             (Judge /Clerk's Initials)


                                                                            PRECONDITIONS TO RELEASE
 [] The government has requested a                        b is hearing under 18 U.S.C. § 3142(8)(4).

        The Court has orderer a Nebbia hearing under 4 3142 (~(4).
                                                                                                   at                 ❑ a,~ ❑ P m
  ~ The Nebbia hearing is set for

                                                                     ADDITIONAL CONDITIONS OP RELEASE
                                                                      g conditions of release aze imposed upon you:
In addition to the GENERAL CONDITIONS ofRELEAS& the followin
                                                                         by PSA; ~ Probation ([JSPO} supervision as directed by USPO.
    Submit to: [■ Pretrial Services Agenry (PSA) supervision as directed
                                                                                     as          isingAgexry.'~
                (The agency indicated above, PSA or USPO, will be referred to below "Superv
                                                                        later than January 19, 2021 ~                 , sign a Declaration
Q Surrender all passports and travel documents to Supervising Agency no
                                                                            for a passport or other travel document during the pendenry
  re Passport and Other Travel Docwnents (Form CR-3~, and do not apply
       of this case.
                                                                                                                                unless prior permission is granted by Supervising
~■ Travel is restricted to C/CA and Washington, D.C.
                                                                               for international travel.
   Agenry to travel.to a specific outer location. Court permission is required
                                                                           prior permission from Supervising Agency.
~■ Reside as approved by Supervising Agenry and do not relocate without
                                                                                          Employment to be approved by Supervising Agenry.
Q Maintain or actively seek employment and provide proof to Supervising Agency. ~■
[] Maintain or begin an educational program and provide proof to Supervising Agenry.
                                                                           Defendant's Initials: ~ {!                                                                      Date:
         Case 2:21-mj-00271-DUTY Document 4 Filed 01/19/21 Page 3 of 5 Page ID #:19

                                                                                                Case No. 21MJ0271
Case Names United States of America v. SIMONE MELISSA GOLD
                                       0Defendant [~ Material Witness
                                                                                with aay person who is a Down victim or
   Avoid alI contact, directly or induectly(including by any electronic means),
                                                                             limited to
   witness in the subject investigation or prosecution,[]including but not
                                                          Q except
                                                                                 with any lmown codefendants except in the presence
■ Avoid all contact, directly or indirectly (including by any electronic means),
Q
                                                                               codefendants without your counsel present:
   ofcounsel Notwithstandingthis provision, you may contact the following
    John Sand
                                                                            dangerous weapons. [■ In order to determine compliance,
i Do not possess say firearms,ammunition,destt~cave devices, or other
Q
                                                                                            in conjunction with the U.S. Marshal.
   you agree to submit to a search of your person and/or property by Supervising Agency
                                                                               identificarion-related material other than in your
  Do not use or possess any identification, mail matter, access device, or any
                                                                                      In order to determine compliance, you agree
   own legal or true same without prior permission from Supervising Agency, []
                                                                                     con}unction with the U.S. Marshal.
    w submit to a search of your person and/or property by Supervising Agency in
    Do not engage in telemarketing.
                                                                                               or more without notifyisig and abtainin~
    Do not sell, transfer, or give away auy asset valued at $
     permission from the Court, except
    Do not engage in tax preparation for others.
    Do not use alcohol
                                                                                by Supervising Agency and abide by all the rules and
    Participate in the electronic remote alcohol monitoring program as directed
                                                                                    t based upon your ability to pay as determined by
    requirements of the program. Xou must pay all or part of the costs for treatmen
     Supervising Agency.
                                                                   a. . . Q■ ,In order to determine compliance, you agree to
Q Do not use or possess illegal dings or state-authorized marijuan
i
                                                                                             ion with the U.S. Marshal.
   submit to a seazch of your person andlor property by Supervising Agenry in conjunct
                                                                                            by federal law or street, synthetic, or
[] Do not use for purposes of intoxication any controlled substance analogue as defined
                                                                                         ng more than minimally, except as
   designer psychoactive substance capable of impairing mental or physical functioni
     prescribed by a medical dolor.
                                                                                                   t treatrnent approved by Supervising Agency.
     Submit to: Q■ drug and/or 0■ alcohol testing. If directed to da so, participate in outpatien
                                                                                               to pay as determined by Supervising Agency,
      You must pay all or part of the costs for testing and treatrnent based upon your abslSty
                                                                                              ing Agency. You must pay all or part of the costs
    Participate in residential ~ drug and/or [] alcohol treatment as directed by Supervis
                                                                                          ~Release to PSA only []Release to USPO only
     of ~eatment based upon your ability to pay as determined by Supervising Agenry.
                                                                                                       g andlor treatinent approved by
    Submit to a mental health evaluation. Tf directed to do so, participate in mental health counselin
                                                                                           pay as determined by Supervising Agency.
     Supervising Agency. You must pay all or part of the costs based upon your ability to
                                                                                                   program, under the direction of Supervising
  ■ Participate in the Location Monitoring Program and abide by all of the requirements of the
  ~
                                                                                                                            of the program based
     Agenry, which       will or ~'llnot include a location monitoring bracelet You must pay all or part of the costs
                                                                                                         le for any lost or damaged equipment
     upon your ability to pay as determined by Supervising Agency. You must be financially responsib
      0■ Location monitoring only - no residential restricrions;
                             -or-

          You are restricted to your residence every day:
                   from                   ❑ a.m. ❑ p.m.to                     ❑ a.m. ❑ p.m.
                   as duected by Supervising Agenry;
                             -or-
                                                                                 Defendant's Initials: .\ In           Date:
        Case 2:21-mj-00271-DUTY Document 4 Filed 01/19/21 Page 4 of 5 Page ID #:20

                                                     SA GOLD                                      Case No. 21 MJ0271
Case Name: United States of America v. SIMONE MELYS
                                     [  ■] Defendant ~ Material Wi~ess

                                                                              needs or treatment, attorney vis9ts, court appearances, and
       You aze restricted to your residence at alI times except for medical
                                                                                  all of which must be preapproved by Supervising Agency;

      Release to PSA only [j Release to USPO only
     You are placed in the third-party custody (Form CR-31) of
                                                                  ns and       provide proof to Supervising Agency within          days
     Clear outstanding [] wazraats or [] DMV and traffic violatio
      of release from custody.
                                                                         any other location, any device that offers intemet access except
     Do not possess or have access to, in the home, the workplace, or
                                                                          compliance, you agree to submit to a search of your person
     as approved by Supervising Agenry. ~ In order to determine
                                                                               Marshal.
      andlor property by Supervising Agency in conjunction with the U.S.
                                                                                                                                   than
                                                                    ic, or any other communication with any person who is less
     Do not associate or have verbal, written, telephonic, electron
                                                                             the minor.
      the age of 18 except in the presence of a parent or legal guardian of
                                                                           playground, arcade, or other place primarily used by children
     Do not loiter or be found within l00 feet of any schoolyazd, paxk,
       under the age of 18.
                                                                           participate directly or indirectly in the operation of any daycare
      Do not be employed by, affiliated with, own, control, or otherwise
                                                                                 control of children under the age of I8.
      facility, school, or other organization dealing with the care, custody, or
                                                                          order to determine compliance, you agree to submit to a search
      Do not view or possess child pornography or ch31d erotica. Q In
                                                                       e and software, by Supervising Agenry in conjunction with the U.S.
       of your person and/or property, including computer hardwaz
       Marshal.
  [■f Other conditions:
   Voice ID monitoring.




                                             GENERAL CONDITIONS OF RELEASE
                                                                                                                                        as
                                                                   and orders relating to my appearance in the above entitled matter
Iwill appeaz in person in accordance with any and all directions                                        ate Judge thereof, or in any other
                                                                       that Court or before any Magistr
maybe given or itssued by the Court or any judicial officer thereof in
                                     Imay  be remove   d ox to which the case maybe transferred.
United States District Court to which
                                                                     myself to serve any sentence imposed and will obey any order or
I will abide by any judgment entered in this matter by surrendering
direction in connection with such judgment as the Court may prescribe.
                                                                                                                                    ,
                                                                  information, including my residence address and telephone number
Iwill immediately inform my counsel of any change in my contact
so thatImay be reached at all tunes.

 Iwill not commit a federal, state, or coral crime during the period of release.
                                                                             t the uiminal investigation in this case. Additionally,Iwill not
 Iwill not intimidate any witness, juror, or officer of the court or obstruc
                                                                          or informant in this case. I understand tha# ifIdo so,Iraay be
 tamper with, harass, or retaliate against any alleged witness, vicWn,
 subject to further prosecution under the applicable statutes.

 Iwill cooperate in the collection of a DNA sample under 42 U.S.C. § 14135x.
                                                                                   Defendant's Initials: ~_ Date:                      Z
                                                                                                 BOND PORM                            AGE 3 OF 4
CR-1 (05!19)                             CENTRAL DISTRICT OF CAI.TFORNISA RELEASE ORDER AND
         Case 2:21-mj-00271-DUTY Document 4 Filed 01/19/21 Page 5 of 5 Page ID #:21

                                                                                               Case No. 21MJ0271
 Case Name: United States of America v. SIMONE MEY,ISSA GOLD
                                         Q Defendant ~ Material Witness


                                                                                                              SS
                                ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNE
                                                                                                                               to
                                                                 ofthe United States Code,I have read or have had interpreted me
 As a condition of my release on this bond,pursuant to Tide 18                                                 and agree to comply with
                                                                tions, and the additional conditions ofrelease
 and understand the general conditions of release, the precondi
                                                                          ns of Local Crimuial Rute 46-6.
 all conditions of release imposed on me and to be bound by the provisio
                                                                     bond (including any proceeding on appeal or review)which will
 Furthermore,it is agreed and understood that this is a continuvng
 continue in full force and effect unfit such time as duly exonerated.
                                                                     conditions ofrelease ofthis bond may result in a revocation of
 I understand that violation of any ofthe general and/or additional
                                                                       al offense which could result in a term ofimprisonment andlor
 release,an order ofd~etenrion,aad a new prosecution for an addirion
 fine.
                                                                           andlor additional conditions of release ofthis bond,this bond
 I further understand that ifI fail to obey and perform any ofthe genera
                                                                      is    set aside,judgment maybe sa~ninarily entered in this
  may be forfeited to the United States of America.Ifsaid forfeiitare not
                                                                     bond  amount   ,together with interest and vests. Execution ofthe
 Court against me and each surety,loiatly and severally,#or the
                                                                              Rules'of Criminal Procedure and outer laws ofthe
 judgment may be issued or payment aecared as provided by the Federal
                                                                             al grevionsly posted in connection with this bond may be
  United States,and any cash or real or personal property or the collater
 forfeited.




                                          igna re ofDefendant/Material Witness                       Telephone Number
  Date


              J
  City and State(D      OTINCLUDE ZIP CODE)


                                                                                                              language this entire form
[]Check if 9n#erpreter is used:I have interpreted into tine
  and have been told by the defendant that he or she understands all of it.


                                                                                                 Date
   Interpreter's Signature



    Approved                       ~, y~Cr~~„1`yllt,t)
                                                                                                 IJate      ~~
                             United States DJstricr Judge /Magistrate Judge


    Ifcash deposited: Receipt #                                for $


                                                                             Crimina   l Rule 46.}
   (This bond may require surety agreements and affidavits pursuant to Local




                                                                               Defendant's Initials:~Date:
                                                                                                                               PAGE4 OF A
CR-1(OS!19)                               CENTRAL DIST1tiCT QF CALIFORTIlA RP.I,EASS ORDER AbID BONA FORM
